Exhibit 10.1

 

IBM Software Agreement Number: 4905S10262

 

IBM Software Agreement: 4905S10262

ASL Purchase Commitment Transaction Document: 09

 

This is an Application Specific License (ASL) Transaction Document under the IBM
ASL/OEM Software Agreement Number 4905S10262 (“Base Agreement”).  This TD
becomes effective when signed by both parties.

 

Unless this Transaction Document is signed February 28, 2011 IBM reserves the
right to reject the terms of this Transaction Document.

 

By signing below for our companies (by hand or where recognized by law,
electronically), each of us agrees to the terms of this Transaction Document. 
Once signed, both parties agree that 1) any reproduction of the Transaction
Document made by reliable means (for example, photocopy or facsimile) is
considered an original, unless invalid under local law; 2) this Transaction
Document together with the Base Agreement forms a separate agreement
(“Agreement”) between the parties, to which all Programs listed in this
Transaction Document are subject; 3) Transaction Document 07 is hereby
terminated and of no further force or effect, without prejudice to any claims,
liabilities and/or defenses that either party may have against the other with
respect to any disputes that may have arisen while such TD 07 was in effect; and
4) this Transaction Document, together with the Base Agreement, is our complete
agreement and replaces all prior oral or written communications between the
parties regarding the transactions described in this Transaction Document.

 

 

Agreed to:

 

Agreed to:

 

 

 

International Business Machines Corporation

 

Lawson Software Americas, Inc.

 

 

 

 

 

 

 

 

By:

/s/ Rosanne Kearney

 

By:

/s/ Jeffrey Comport

 

 

 

 

 

 

 

 

 

 

Name:

Rosanne Kearney

 

Name:

Jeffrey Comport

 

 

 

 

 

Title:

Contract Professional

 

Title:

SVP Marketing & Product Development

 

 

 

 

 

Date:

February 28, 2011

 

Date:

February 28, 2011

 

 

 

 

 

 

 

 

 

 

IBM Address:

 

Lawson Software Americas, Inc. Address:

 

 

 

11501 Burnet Road

 

380 St. Peters Street

Austin, TX 78758-3400

 

St. Paul, MN 55102

Attn:

OEM Software Contracts

 

 

 

Internal Mail-drop: 901-2E007

 

 

 

1

--------------------------------------------------------------------------------


 

IBM Software Agreement: 4905S10262

ASL Purchase Commitment Transaction Document: 09

 

1.              Program/Prices

 

Definitions:

 

·                  Bundle — ***

 

·                  Standard Deployment — Standard Deployments are Solution
installs in hardware environments where CPU types and CPU core count metrics are
readily available and measurable.  Standard Deployments may be on premise or
hosted (ASP). Standard Deployments do not include deployments on the Amazon
Elastic Compute Cloud (Amazon EC2).

 

Distribution Licenses: You will receive one copy of the Program(s) and are
authorized to make copies of such Program(s) in accordance with the terms of the
Agreement.   You will pay IBM the applicable ASL Price for each copy of the
following Program(s) that you distribute, and for each term of Subscription and
Support Renewal and Subscription and Support Reinstatement that you deploy.

 

Table 1: The following Program Prices are applicable to Standard Deployments and
Amazon EC2 deployments

 

Part Number

 

License (including Subscription and Support)
Program Description

 

SRP
(Standard
Retail Price)

 

ASL Price *Per
Bundle Unit

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Table 2: Additional Capacity for Standard Deployments

 

Part Number

 

License (including Subscription and Support)
Program Description

 

SRP

 

ASL Price
**Per Core

 

***

 

***

 

***

 

***

 

***

 

Table 3: Additional Capacity for Amazon EC2 Deployments

 

Part Number

 

License (including Subscription and Support)
Program Description

 

SRP

 

ASL Price
***Per EC2
Compute Unit

 

***

 

***

 

***

 

***

 

***

 

IBM’s former Maintenance offering was renamed to Subscription and Support.
Subscription and Support terms are further described in Section 6 below.

 

The following Subscription and Support Prices are applicable to all Lawson
Value-Add Component Customers.

 

2

--------------------------------------------------------------------------------


 

Table 4: Subscription and Support Renewal Pricing for Bundles - Standard
Deployments and Amazon EC2 Deployments

 

Part Number

 

Subscription and Support Renewal and
Description

 

SRP

 

ASL S&S Price
**Per Bundle

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Table 5: Additional Capacity Subscription and Support Renewal Pricing for
Standard Deployments

 

Part Number

 

Subscription and Support Renewal and
Description

 

SRP

 

ASL S&S Price
**Per Core

 

***

 

***

 

***

 

***

 

***

 

Table 6: Additional Capacity Subscription and Support Renewal Pricing for Amazon
EC2 Deployments

 

Part Number

 

Subscription and Support Renewal and
Description

 

SRP

 

ASL S&S Price
*** per EC2
Compute Unit

 

***

 

***

 

***

 

***

 

***

 

The following Subscription and Support Reinstatement Prices are applicable to
all Value-Add Component Customers:

Table 7: Subscription and Support Reinstatement Pricing for Bundles - Standard
Deployments and Amazon EC2 Deployments

 

Part Number

 

Subscription and Support Reinstatement and
Description

 

SRP

 

ASL S&S Price
**Per Bundle

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

***

 

Table 8: Additional Capacity Subscription and Support Reinstatement Pricing for
Standard Deployments

 

Part Number

 

Subscription and Support Reinstatement and 
Description

 

SRP

 

ASL S&S Price
**Per Core

 

***

 

***

 

***

 

***

 

***

 

3

--------------------------------------------------------------------------------


 

Table 9: Additional Capacity Subscription and Support Reinstatement Pricing for
Amazon EC2 Deployments

 

Part Number

 

Subscription and Support Reinstatement and
Description

 

SRP

 

ASL S&S Price
*** Per EC2
Compute Unit

 

***

 

***

 

***

 

***

 

***

 

--------------------------------------------------------------------------------

***

 

2.             Embedded Program Requirements

 

***

 

3.             Value-Add Components which must be included in Solutions:

 

***

 

4.              Term:  The term of this Transaction Document will be from the
date the last party executes it through February 28, 2014.  Renewal Transaction
Documents may be available for additional one (1) year terms, as mutually agreed
to by the parties in writing.  This three (3) year Transaction Document and each
renewal Transaction Document, if applicable, is a separate Transaction Document
under the Base Agreement.

 

In the event of expiration or termination of the Transaction Document you shall
have the right to receive continuing Subscription and Support for licenses
distributed under the Transaction Document, provided Subscription and Support
for those licenses is generally available, pursuant to a separate transaction
document to be created at the time (the “Subscription and Support TD”). 
Subscription and Support price increases will not exceed 10% in a Subscription
and Support TD.

 

Lawson may terminate this Transaction Document 09 and any associated amendment,
without cause on 90 days written notice.  Termination of this Transaction
Document does not impact other Transaction Documents.

 

5.              Order and Reporting Requirements:

 

a)     You shall maintain complete and accurate records indicating by Lawson
fiscal quarter, (i) all IBM Program copies distributed during each month of such
quarter by you; and (ii) all Subscription & Support (S&S) Renewal and S&S
Reinstatement purchases made for IBM Programs during each month of such quarter.
For each such purchase, you shall report Customer name, (IBM Customer Number
(ICN) and installed at address if available), date sold, Programs licensed, and
Value-Added Components licensed.

 

b)    By the 20th day of the month following the end of each Lawson fiscal
quarter, you agree to submit to IBM a Sales Report, described below. The
specific purchases detailed in Section 5a will be included in the Sales Report
including the number of IBM Programs, S&S Renewals, S&S Reinstatements
contracted for in the previous calendar quarter. This Sales report will be used
as the Purchase Order (PO).  No separate PO is required.

 

c)     Sales Report — A Sales Report example is defined below.  IBM shall
invoice you the applicable fees at the prices set forth per Section 1 of this
Transaction Document. Payment is due within 30 days of receipt of a correct
invoice.

 

Example Form of Sales Report (“S&S” = Subscription and Support)

 

4

--------------------------------------------------------------------------------


 

Type

 

Customer
Information

 

Number
Of Programs

 

Fees Due IBM

 

Customer
Transaction Date

 

 

 

 

 

 

 

 

 

Program Bundle Licensed to Customer

 

Customer Name

 

IBM Customer
Number (ICN)

 

Installed at Address

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

Program - Additional CPU core(s) for Standard Deployment

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

Program - additional EC2 Compute Unit(s) for Amazon EC2 deployments

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

Annual S&S renewal

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

Annual S&S renewal - additional CPU core(s) for Standard Deployments

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

Annual S&S renewal - additional EC2 Compute Unit(s) for Amazon EC2 deployments

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

S&S Reinstatement

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

S&S Reinstatement - additional CPU core(s) for Standard Deployments

 

 

 

***

 

***

 

xx/xx/xx

 

 

 

 

 

 

 

 

 

S&S Reinstatement - additional EC2 Compute Unit(s) for Amazon EC2 deployments

 

 

 

***

 

***

 

xx/xx/xx

 

d)             You agree to submit the reports to IBM in the format we provide
to you. This report will contain information on each sale you make to your
Customers. Please ask each Customer for their IBM Customer Number (ICN), if any,
so that you may include it in your report.

 

In the event that any of your Customers are located in a country where
applicable local data protection (or equivalent) law controls the communication
of information relating to living individuals, which in certain countries also
includes information about corporations, partnerships and other forms of legal
entity, then you warrant that:

 

(1)        you will obtain the prior written consent of every customer located
in such a country for you, International Business Machines Corporation and its
Affiliates to store and use that customer’s business contact information
(including names, phone numbers, and e-mail addresses) anywhere they do
business.  Such information will be processed and used in connection with our
business relationship, and may be provided to contractors, Business Partners,
and assignees of International Business Machines Corporation and its Affiliates
for uses consistent with their collective business activities, including
communicating with them (for example, for processing orders, for promotions, and
for market research); and

 

(2)        you will comply with all applicable local data protection
registration requirements in relation to such information, including (without
limitation): (i) the obtaining of such information from your customers, (ii) the
recording, storage and processing by you of such information, and (iii) the
transmission by you to IBM hereunder of such information.

 

e) Please submit all reports and if applicable, purchase orders to:

 

Fax: 845-491-2779

 

5

--------------------------------------------------------------------------------


 

Electronically: ibmoemsw@us.ibm.com

 

IBM may update the above information upon notice.

 

Please remit all payments to the corresponding address that is noted on your IBM
invoice.

 

f)                All payments are nonrefundable. IBM will not accept returns or
exchanges and will not issue credit for returns you accept from your Customers.

 

6.              Subscription and Support

 

a)              For each Program license with Subscription and Support in
effect, IBM will:

 

(i)  make available to you and authorize you to upgrade to the most current
commercially available version, release, or update, should any be made
available;

(ii)  provide you with assistance for your code related questions; and

(iii) provide assistance via telephone and, if available, electronic access,
only to your technical support personnel during the normal business hours
(published prime shift hours) of your IBM support center. (This assistance is
not available to your Customers). IBM provides Severity 1 assistance 24 hours a
day, every day of the year.

 

The IBM support specified in the paragraph above may not be available for
down-level versions or releases of Programs.

 

b)             Subscription and Support does not include assistance for:

 

(i)   the design and development of applications;

(ii)  the use of Programs in other than their specified operating environment;
or

(iii) failures caused by products for which IBM is not responsible under this
Agreement.

 

c)              IBM will provide 12-months notice prior to withdrawing
Subscription and Support for a Program. If IBM withdraws Subscription and
Support for a particular Program, you understand that IBM will not make
Subscription and Support Renewal available for that Program.

 

d)             While Subscription and Support is in effect for a Program
license, you agree to provide to your Customers updates to the Programs as such
updates are made available to you by IBM.

 

e)              You must provide all support for the Value-Add Component(s). The
following specifies each party’s support responsibilities regarding the
Programs:

 

For all Programs you distribute, you or your distributors will provide Level 1
and Level 2 Support to Customers.

 

For Program licenses covered under Subscription and Support, IBM will provide
the support to you as described in this section, which includes assistance for
Level 2 Support, if it has been identified during Level 1 Support that the
problem is with the Program. You agree to be the interface to Customers for this
support.

 

For Program licenses not covered under Subscription and Support, IBM will only
provide you access to IBM databases containing information on known Program
defects, defect corrections, restrictions, and bypasses for the unmodified
portion of Programs. IBM will maintain this information for a minimum of one
year after you acquire the Program. You agree to be the interface to Customers
for this service.

 

Consult the IBM Software Support Handbook for further information at:

“http://www14.software.ibm.com/webapp/set2/sas/f/handbook/home.html”

 

Level 1 Support means taking the first support call from a Customer and
fulfilling the following steps:

 

(i)             Qualify incoming calls:  Determine if the request is for a new
or existing case. Assign a priority to a new case (priority one through priority
four). For existing cases, obtain case information.

 

(ii)          Characterize the problem and environment: Gather information about
the case and determine if the Program causes the problem.  Completely define and
describe the problem. Identify ways to understand the problem’s behavior. 
Document the characterization information. Analyze problem symptom(s), attempt
to find root cause when appropriate and describe the result of such attempts. 
Determine if the problem is a known Program problem by accessing IBM online
support resources.

 

6

--------------------------------------------------------------------------------


 

(iii)       If it is determined to be a Program problem, contact IBM technical
support. For new cases, open a case and select a priority.  For existing cases,
state the case number. Provide the case information you have gathered to the
support engineer.

 

Level 2 Support means the service provided to analyze or repeat the error, or to
determine that the error is not repeatable. This service also includes in-depth
technical analysis.

 

7.              Miscellaneous Terms/Conditions:

 

a)              You certify that you are a PartnerWorld member in good standing,
and agree to maintain such status for the term of this Transaction Document.

 

b)             Any information exchanged under this Agreement that is identified
as confidential by either party will be governed by the confidentiality terms of
the PartnerWorld Agreement.

 

c)              ***

 

d)             IBM reserves the right to change the part numbers and/or pricing
metrics for the Programs and/or Subscription and Support listed in Section 1,
upon written notice to you. Changes to either part numbers or pricing metrics
will not cause a change in the effective prices for either Programs or
Subscription and Support.

 

e)              ***

 

f)                If IBM announces a general SRP price increase for the Programs
and/or Subscription and Support listed in Section 1, IBM reserves the right to
pass the price increase(s) to you with 30 days written notice. The price
increase(s) will be effective on the annual anniversaries of the effective date
of the Transaction Document, are not retroactive, and will not exceed *** per
year.

 

g)             IBM provides a License Information Document (“LI”) for each
Program.  You must ensure that your Customers are bound by the terms in the LI
and all licensing files, including NOTICES files, which accompany or are
included in the Program. You agree to be bound by such terms when you use the
Programs as authorized under this Agreement.   Notwithstanding the above, terms
in the LI referencing the IBM International Program License Agreement (IPLA) do
not apply and terms in the LI referencing pricing metrics do not apply to the
extent they conflict with this Agreement.

 

h)             If a Program contains third party code that is provided under a
third-party license agreement, then the terms and conditions of the third party
license agreement apply to such code. Except in the copying and distribution of
the Programs, you may not use third parties’ names or trademarks, including in
connection with the marketing of the Value Add Component or Solution, without
the Third Parties’ prior written consent.

 

i)                 The license granted for the Programs is a “restricted
license” which means the Programs may only be used in conjunction with the
Value-Add Components as part of the Solution.

 

j)                 Each party agrees to comply with all applicable export and
import laws and regulations, U.S. embargo and sanctions regulations and
prohibitions on export for certain end uses or to certain users.

 

Programs may contain cryptography subject to the U.S. Export Administration
Regulations (EAR). Transfer to, or use by, users of Programs or Solutions may be
prohibited or subject to export or import laws, regulations or policies,
including those of the United States . Licensee assumes all responsibility for
complying with all applicable laws, regulations and policies regarding the
export, import, or use of Programs and Solutions.

 

k)              Use of the WebSphere Transformation Extender is restricted to
individual point to point connections from/to Lawson Applications and Non-Lawson
Applications, and Lawson-to-Lawson connections.

 

l)                 ***

 

m)           ***

 

n)             ***

 

7

--------------------------------------------------------------------------------


 

o)             IBM will allow you and your Certified Business Partners and other
contractor’s located within the Territory to perform you obligations in
connection with the development, testing marketing, distribution and support of
any or all of the Solutions under the terms and conditions of this Agreement. 
The use of such entities however does not relieve you of your obligations under
this Agreement.

 

p)             In the event that Lawson merges with or acquires the capital
stock or assets of another entity, Lawson may at its option request IBM to
include that entity’s products under this Agreement under the terms to be
negotiated between the parties.

 

q)             Either party may request, upon thirty (30) days written notice to
the other, at any time during the term of the TD, to initiate discussions to
request modifications to the TD terms, including revisions to Amazon EC2 metrics
and capacity equivalencies, descriptions including the contents of Attachment
A.  The parties also agree to consider adding pricing for other providers with
appropriate metrics (similar to Amazon EC2) as mutually agreed upon.  In
particular, the parties agree that if a product or service like Amazon EC2
becomes available in the marketplace, or if Amazon changes the metrics for
calculating EC2 Compute Units as currently described in Attachment A, upon
Lawson’s request, the parties shall negotiate in good faith to include such
additional product/service under similar terms that apply for Amazon EC2
pursuant to this TD09.  Modifications to existing terms will be set forth in an
amendment as mutually agreed to by the parties in writing.

 

r)                Program entitlements for License and Subscription & Support
for Customers who have licensed the Solution prior to the effective date of this
TD will not be subject to CPU Core caps or EC2 Compute Unit caps.  For Solutions
licensed prior to the effective date of this TD, each such Solution shall be
deemed licensed pursuant to the Bundled metric as set forth in this TD, and any
Subscription and Support obtained for such Solutions shall be paid for according
to the Table 4 and Table 7 set forth in Section 1.  Additional capacity pricing
for Subscription & Support as provided in (Tables 2, Table 3, Table 5 and Table
6) does not apply to the Customers who have licensed the Solution prior to the
effective date of this TD.

 

s)              The Territory with this Transaction Document shall be worldwide,
except where prohibited by law.

 

8.              Contract Coordinators:

 

 

 

For IBM:

 

For you:

Name

 

Rosanne Kearney

 

Steve Morrow

Company

 

IBM Corporation

 

Lawson Software Americas, Inc.

Address

 

11501 Burnet Road

 

380 St. Peter Street

 

 

Internal Mail-drop: 901-2E007

 

 

City, ST

 

Austin, TX 78758-3400

 

St. Paul, MN 55102

Telephone:

 

720-396-6117

 

651-767-4198

Fax:

 

720-396-6117

 

 

Email:

 

rosannek@us.ibm.com

 

Steven.Morrow@us.lawson.com

 

8

--------------------------------------------------------------------------------


 

IBM ASL/OEM Registration Form

 

Please provide all requested information in order to be registered or to update
your information.

 

This Registration Form must be completed and submitted to the IBM account
representative at the time of contract signing. Failure to do so may result in
delay in registering Subscription and Support authorization.

 

IBM Customer Number:

 

VAT number (if applicable):

 

For each contact information box below, please complete all details. By
completing this form and providing us with information on behalf of other
individuals in your organization, you certify that you have confirmed that they
agree to your providing their data on the form.

 

IBM Representative

 

Name: Steven C. Jones

 

 

 

 

Street Address: 2652 Cassowary Drive

 

 

City: Sandy

 

State/Province: UT

 

ZIP Code/Postal Code: 84092-7192

Country: USA

 

 

 

 

Telephone/Ext.: 801-523-1873

 

Fax: 801-523-6289

 

 

E-mail Address: scjones@us.ibm.com

 

 

 

Primary Contact (required): IBM will communicate with the Primary Contact
regarding changes to the Agreement or other contractual issues. If the Primary
Contact is the only contact specified, IBM may consider the Primary Contact to
be the sole contact for all purposes. (No Post Office Boxes, please)

 

Contact Name: Steve Morrow

 

 

Street Address: 380 St. Peter Street

 

 

City: St. Paul

 

State/Province: MN

 

ZIP Code/Postal Code: 55102

Country:

 

 

 

 

Telephone/Ext.: 651-767-4198

 

Fax:

 

 

E-mail Address: Steven.Morrow@us.lawson.com

 

 

 

Administration Contact (if different from Primary Contact above):

 

Note: You are eligible to receive one set of media for Programs covered by
Subscription and Support when Programs are revised and become commercially
available. The person you designate in this information box is responsible for
requesting and authorizing account information changes, Web and tool
access, etc. In addition, IBM will send the Administration Contact documents
including Subscription and Support Renewal notices, software upgrade
availability notifications, and where applicable, billing communications, etc.
Program upgrade media will be shipped upon request to the contact at the address
indicated below. Subscription and Support coverage must be active in order for
the upgrade(s) to be shipped. Please note: A Post Office Box is not a valid
ship-to address.

 

Contact Name:

 

 

 

 

Street Address:

 

 

 

 

City:

 

State/Province:

 

ZIP Code/Postal Code:

Country:

 

 

 

 

Telephone/Ext.:

 

Fax:

 

 

E-mail Address:

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

Site Technical Contact (if different from Primary Contact above): ): The Site
Technical Contact specified below is responsible for overall support compliance,
maintaining the authorized caller list, and coordinating distribution of the
technical support access information to the authorized callers of this site.
This contact will also receive a letter with important Technical Support
Information concerning access to IBM Software Support.

 

Contact Name:

 

 

 

 

Street Address:

 

 

 

 

City:

 

State/Province:

 

ZIP Code/Postal Code:

Country:

 

 

 

 

Telephone/Ext.:

 

Fax:

 

 

E-mail Address:

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

Attachment A

Amazon Elastic Compute Cloud (Amazon EC2) Description and Pricing Related
Metrics

 

***

 

End of Attachment A

 

11

--------------------------------------------------------------------------------